Citation Nr: 0509796	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  00-12 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a right knee 
disability.


WITNESSES AT HEARINGS ON APPEAL

Appellant and Dr. C.H.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel






INTRODUCTION

The veteran served on active duty from March 1968 until March 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.

In a May 2001 decision, the Board reopened the issues on 
appeal based on new and material evidence and remanded the 
case for further development.  The case has returned for 
appellate action.

In October 2003, the veteran decided to represent himself, 
and he revoked the power of attorney of a service 
organization as his representative.  
 
A hearing was held in April 2004, before the undersigned, an 
Acting Veterans Law Judge sitting in Washington, D.C., who 
was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2002) and who is 
rendering the determination in this case.

The veteran filed additional evidence in April 2004, and he 
waived RO consideration of this evidence.  

Additional issues raised at his hearing, concerning service 
connection for residuals of a virus (previously denied in a 
February 2000 rating decision) and for PTSD, are not 
currently on appeal, and are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  A right knee disorder, diagnosed as osteocartilaginous 
exostosis of the right lateral femoral metaphysis, was noted 
at entrance, and confirmed by X-rays at that time.  

3.  Osteocartilaginous exostosis of the right lateral femoral 
metaphysis did not undergo an increase in severity of 
disability during active service, and is unrelated to 
currently shown slight osteoarthritis and torn medial 
meniscus.

4.  A current left knee disorder, diagnosed as torn medial 
meniscus, did not originate during active duty and is not 
related to any inservice events, including an acute left knee 
injury in August 1970.  


CONCLUSIONS OF LAW

1.  A right knee disorder was not incurred or aggravated in 
active service. 38 U.S.C.A. §§ 1110, 1111, 1153 (West 2002); 
38 C.F.R. §§ 3.303, 3.306 (2004).

2.  A left knee disorder was not incurred or aggravated in 
active service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
However, where, as here, the action on appeal was already 
decided-and appealed-before the enactment of the VCAA, at 
the time of the initial AOJ decision, the requirement can be 
met by subsequent VCAA content complying notice and proper VA 
process.  Id.  

The RO issued a letter to the veteran in May 2003.  The Board 
finds that the appellant has been provided VCAA content 
complying notice and proper subsequent VA process.  The 
Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121.   

The May 2003 letter advised the veteran what information and 
evidence was needed to substantiate these claims.  The letter 
also advised him what information and evidence must be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  In this way, he was advised of 
the need to submit any evidence in his possession that 
pertains to the claims.  He was specifically told that it was 
his responsibility to support the claims with appropriate 
evidence.  Finally the letter advised him what information 
and evidence would be obtained by VA, namely, records like 
medical records, employment records, and records from other 
Federal agencies.  The Statement of the Case and the various 
Supplemental Statements of the Case (SSOCs) also notified the 
veteran of the information and evidence needed to 
substantiate the claims.

In this case, although the VCAA notice letter that was 
provided to the veteran does not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to these claims.  When considering 
the notification letters and the other documents described 
above, as a whole, the Board finds that he was aware that it 
was ultimately his responsibility to give VA any evidence 
pertaining to the claims.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice provided to the veteran in May 2003 was 
not given prior to the first AOJ adjudication of the claims, 
the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the case was readjudicated and 
an additional SSOC was provided to the veteran in August 
2003.  That SSOC also contained VA's regulation implementing 
the VCAA (38 C.F.R. § 3.159).  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notices.  He was 
given ample time to respond to the letter.  The veteran filed 
additional evidence in April 2004, and he waived RO 
consideration of this evidence.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The RO 
obtained the available VA evidence identified by the veteran.  
In the course of his appeal, the veteran has stated that he 
was treated his knees after service discharge at the VA in 
Los Angeles, California in approximately 1973, and had 
obtained additional medical attention in this regard at VA 
facilities in Kentucky around 1993 and 1994; however, 
searches for records at those facilities did not disclose any 
treatment records pertaining to the veteran.  All other 
potentially relevant records identified by the veteran have 
been obtained.  The appellant was provided a VA examination 
in September 2002.  At that time, the examiner reviewed the 
claims files and rendered an opinion as to the etiology of 
the appellant's current knee disorders.  Further opinions are 
not needed in this case because there is sufficient medical 
evidence to decide the claim.  

In view of the foregoing, the Board finds that the notice and 
duty to assist provisions of the law have been met.  See 
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

II.  Factual background

The evidence reflects that, upon examination in March 1968 
for service entrance, the veteran indicated that he had a 
"trick" or locked knee.  A clinical notation was recorded to 
the effect that the right knee cramped occasionally, and that 
it gave way under stress.  Examination and X-ray of the right 
knee revealed osteocartilaginous exostosis of the lateral 
femoral metaphysis that was noted in the summary of defects 
at that time.  The ensuing service medical records reflect no 
treatment for the right knee.  It is shown, however, that he 
was seen in sickbay in August 1970 for complaints of left 
knee pain on pressure after having twisted the left leg the 
previous day in a football game.  Following examination, an 
assessment of mild strain, left knee, was rendered for which 
an Ace wrap and heat therapy were prescribed.  The service 
records contain no further evidence of treatment for the left 
knee.  Upon examination in March 1972 for discharge from 
active duty, the lower extremities were evaluated as normal.

The post-service medical evidence is negative for treatment 
of his right knee until over 20 years later, when the veteran 
was seen after sustaining injuries to his knees in motor 
vehicle accidents in April and May, 1995.  He was treated by 
J. Morris, M.D., whose records show that in a May 1995 
report, the veteran denied any prior left knee problems.  In 
a July 1995 record, the veteran denied any past history of 
injuries or problems with the right knee prior to the motor 
vehicle accident.  An x-ray study showed evidence of an old 
osteochondroma on the lateral aspect of the right femur, 
along with some osteophyte formation on the tibial surface on 
the medial side.  The doctor diagnosed a possible medial 
meniscal tear of the right knee.  In June 1995, the veteran 
underwent arthroscopy and partial medial meniscectomy of the 
left knee.  In August 1995, he underwent arthroscopy and 
partial medial meniscectomy of the right knee resulting from 
the automobile accident in April 1995.  

VA medical records include a treatment note dated in July 
1999, in which the veteran was noted to be new to the 
Baltimore VAMC, and that he complained of right knee pain 
since 1985 [sic] after a motor vehicle accident resulting in 
arthroscopy for meniscal tear.  

The veteran testified at a personal hearing at the RO in 
September 2000.  The veteran testified, among other things, 
that he had problems with his right knee during active duty 
on account of his job duties, which included jumping out of 
helicopters, and that this imposed additional injury to the 
pre-existing exostosis and made the condition worse.  He 
stated he went to the dispensary for treatment where an 
examination and X-rays were performed whereupon ice and 
bandages were applied and he was prescribed pain pills.  The 
veteran indicated that he had continued to have problems with 
the right knee requiring bandaging, and that it had gotten 
consistently weaker over the years, with his currently having 
to wear a knee brace and use a cane.  The veteran testified 
that he injured his left knee in much the same manner as the 
right during service and received similar treatment 
therefore.  He said that he had also had continuing 
symptomatology in this regard.  

C. Hunt, D.C., also presented testimony on the veteran's 
behalf.  He said that the veteran's current knee disability, 
in particularly, arthritic changes with spurring, were post-
traumatic types of injuries, and consistent with the 
activities or injuries as described by the veteran.  He also 
said he had treated the veteran since approximately the early 
1990's.

In a statement dated in October 2000, Dr. Hunt noted that 
after reviewing the service records, it was his professional 
opinion that the injuries to the knees listed therein were 
related to the disabling condition of the knees for which he 
had treated the veteran.

In January 2002, Dr. Hunt's treatment records were received; 
these show regular chiropractic treatment from November 1998 
to December 2001 for several orthopedic conditions; 
complaints and findings pertaining to the knees were noted on 
only 3 occasions, between February and September 2000.  

In a September 2002 VA examination report, the examiner noted 
that he had reviewed the veteran's claims files, to include 
the service medical records.  After thoroughly reciting the 
veteran's service and post-service medical records, the 
examiner noted that there was no evidence in the medical 
records that substantiated the veteran's reported history of 
injuring his right knee after jumping out of a helicopter 
during service, and that there was no evidence that the 
veteran sought treatment for his right knee until 1992.  The 
examiner also noted that in 1995, the veteran had told Dr. 
Morris that he had had no problems or injuries of the right 
knee prior to April 1995.  With this history, the VA examiner 
opined that there was no concrete evidence that the right 
knee was made worse during service.  He noted that although 
there was an entry that the veteran injured his left knee, 
the long interval between the left knee injury and any 
treatment that would suggest that the tear of the meniscus in 
the left knee was not related to the documented left knee 
injury during service.  The diagnoses were status post 
partial medial meniscectomy of the right and left knees; 
horizontal tear of the medial meniscus of both knees; and 
minimal osteoarthritis of the right knee.  

In April 2004, the veteran testified before the undersigned 
that he recalled being treated for right and left knee pain 
during service.  He maintains that he had given these records 
to the RO documenting this treatment, but the RO had lost 
them.  The veteran reported that he does not have copies of 
these records.  Furthermore, he recalled that his knees hurt 
him when he arrived for the separation examination in March 
1972.  He was told at the time, however, that he would be 
held for several weeks for further examination if he reported 
any current physical problems.  The veteran testified that he 
wanted to get home right away.  Therefore, he did not report 
any knee problems at this service separation examination.

The veteran provided copies of his Social Security 
Administration (SSA) records in April 2004.  He waived RO 
consideration of this evidence.  These records show that the 
SSA has granted the veteran disability benefits for neck and 
back pains, along with depression.    

III.  Right knee

Service connection may be established for chronic disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

A right knee disability, diagnosed as osteocartilaginous 
exostosis of the right lateral femoral metaphysis, was noted 
on the March 1968 entrance examination; accordingly, there is 
no presumption of soundness at service entry with respect to 
this disability.  See 38 U.S.C.A. § 1111. 

Where a preexisting disease or injury is noted on the 
entrance examination, section 1153 of the statute provides 
that "[a] preexisting injury or disease will be considered to 
have been aggravated by active military, naval, or air 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease." 
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a). For veterans who 
served during a period of war or after December 31, 1946, 
clear and unmistakable evidence is required to rebut the 
presumption of aggravation where the preservice disability 
underwent an increase in severity during service, and clear 
and unmistakable evidence includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition. 38 
C.F.R. § 3.306(b). Temporary or intermittent flare-ups of 
symptoms of a preexisting condition, alone, do not constitute 
sufficient evidence for a non-combat veteran to show 
increased disability for the purposes of determinations of 
service connection based on aggravation under section 1153 
unless the underlying condition worsened. Davis v. Principi, 
276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 
1 Vet. App. 292, 297 (1991). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service. 38 C.F.R. § 3.306(b).

Thus, in determining whether the presumption of aggravation 
applies, the Board must first determine whether the right 
knee disability underwent an increase in severity in service.  
See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  The only evidence of an 
increase in severity is the veteran's statement that he 
injured his knee during parachute jumps, as well as Dr. 
Hunt's opinion that his current disability is consistent with 
such an injury.  

Balanced against that evidence is the absence of any service 
medical record notation that the veteran was seen with any 
complaint regarding the right knee, as well as the absence of 
any service department evidence, including his 201 file and 
DD Form 214, indicating that parachute jumping was a part of 
his duties.  After service, he filed a claim for service 
connection in 1973; at this time, he said he had not had any 
treatment for his knees since service.  In addition, in his 
claim filed in 1999, he only reported the 1995 treatment from 
Dr. Morris.  Similarly, when seen in July 1999 at a VAMC he 
reported a history of knee problems only since the post-
service motor vehicle accident.  Moreover, Dr. Hunt did not 
refer to the intervening injury, in 1995.

The United States Court of Appeals for the Federal Circuit 
has determined that the amount of time that has elapsed since 
service before there is a complaint of the condition is a 
factor for consideration in deciding a service connection 
claim.  See Maxson v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 
2000).  When considered together with the absence of any 
contemporaneous evidence of treatment in service, or for many 
years thereafter, until after an intervening injury which was 
severe enough to require surgery, as well as the several 
subsequent references by the veteran to that injury as the 
onset of his right knee condition, the Board finds that the 
pre-existing right knee condition did not increase in 
severity in service.  Therefore, the presumption of 
aggravation does not apply.  See VAOGCPREC 3-2003. 

Furthermore, the Board finds that slight osteoarthritis and 
torn medial meniscus, first shown many years after service, 
were not due to any in-service events.  Therefore, the Board 
concludes that the preexisting right knee disability was not 
aggravated in active service, nor was there any superimposed 
knee disability incurred in service, and service connection 
must be denied.  38 U.S.C.A. §§ 1110, 1111, 1153; 38 C.F.R. 
§§ 3.303, 3.306 (2004).

IV.  Left knee

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection requires a current 
disability that is related to an injury or disease incurred 
in service.  Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  

The requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and 
continued to the present.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997); 38 C.F.R. § 3.303(b).  

The veteran himself is not competent to offer diagnoses or 
medical opinions regarding the cause of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  

The veteran does not contend, nor does the evidence show, 
that the veteran had a left knee disorder prior to service.

The veteran's service medical records show that he was 
treated in August 1970 for a twisted left knee.  Subsequent 
service medical records are negative for complaints or 
treatment of a left knee disability.  According to the March 
1972 separation examination report, no abnormality of the 
left knee was noted.  Furthermore, the veteran did not 
complain of left knee disability or pain.  The Board finds 
that the service medical records, as a whole, provide 
negative evidence against this claim.

The post-service medical evidence consists of VA and non-VA 
outpatient treatment, hospital and examination reports.  
According to Dr. Morris's records, the veteran was involved 
in two separate automobile accidents, one in April 1995 and 
one in May 1995.  Dr. Morris reported that the veteran 
injured his left knee in the May 1995 accident.  Moreover, 
according to these records, the veteran reported several 
times that he had not had any prior left knee problems or 
injuries.

As discussed above, the September 2002 VA examiner opined 
after reviewing the medical history that the current left 
knee disorder is not related to the injury noted during 
service.  The examiner noted that the veteran's treatment 
during service for left knee pain was not related to the tear 
of the meniscus in the left knee diagnosed in 1995 after an 
automobile accident.  Thus, the Board finds that the post-
service records, as a whole, provide more negative evidence 
against this claim. 

As noted above, in support of the veteran's claim, Dr. Hunt 
noted in October 2000 that after reviewing the service 
records, it was his professional opinion that the injuries to 
the knees listed therein were related to the disabling 
condition of the knees for which he had treated the veteran.  
However, Dr. Hunt did not comment on the intervening knee 
injury and surgery, and his records do not show treatment 
until several years after the post-service injury.  In 
comparison with the evidence discussed above, the Board finds 
that Dr. Hunt's opinion has little probative value.  

In sum, with respect to the claim for a left knee disability, 
the veteran has not demonstrated continuity of symptomatology 
sufficient to establish service connection under 38 C.F.R. 
§ 3.303(b).  The medical evidence reflects that the veteran's 
left knee complaint in service was followed by another year 
and a half of service, with no pertinent complaints, and 
there is no contemporaneous evidence of a left knee condition 
until after an injury in 1995.  Thus, the preponderance of 
the evidence shows that the veteran's knee injury in service 
was acute and transitory, and that his current left knee 
disorder resulted from an automobile accident in 1995.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt does not apply, and the claim must be 
denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for a right knee disorder is denied.

Service connection for a left knee disorder is denied.



	                        
____________________________________________
	KAY HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


